 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.92
 
FIRST AMENDMENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 17, 2013, among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
the “Collateral Agent”), the Lenders listed on Schedule 1.1 to the Loan
Agreement (as defined below) or otherwise a party hereto from time to time
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (each a “Lender” and collectively, the “Lenders”), and HANSEN MEDICAL,
INC., a Delaware corporation with offices located at 800 East Middlefield Road,
Mountain View, CA 94043 (“Borrower”).
 
RECITALS
 
A. Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of December 8, 2011 as the same may from time to time be
amended, modified, supplemented or restated (the “Loan Agreement”).
 
B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
 
C. Borrower has requested that Lenders amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.
 
D. Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 14.1 (Definitions).  The following terms and their respective
definitions set forth below are hereby added to Section 14.1 of the Loan
Agreement:
 
“ECL7 Account” means that certain deposit account number XXXXXX0720 maintained
by ECL7, LLC at Silicon Valley Bank.
 
“Hansen Germany Account” means that certain deposit account maintained by Hansen
Germany at HypoVereinsbank.
 
2.2 Section 6.2 (Financial Statements, Reports, Certificates).  Section
6.2(a)(vii) of the Loan Agreement hereby is amended and restated in its entirety
to read as follows:
 
“(vii) as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month-end account statements for each deposit
account or securities account maintained by Borrower, any Loan Party, Hansen
Germany, or Hansen UK, which statements may be provided to Collateral Agent and
each Lender by Borrower or directly from the applicable institution(s); and”
 
 
 

--------------------------------------------------------------------------------

 
 
2.3 Section 6.6 (Operating Accounts).  Section 6.6(b) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:
 
“(b)           Borrower shall provide Collateral Agent five (5) Business Days’
prior written notice before Borrower or any of its Subsidiaries establishes any
Collateral Account at or with any Person other than SVB.  In addition, for each
Collateral Account that Borrower or any of its Subsidiaries, at any time
maintains, Borrower or such Subsidiary shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account in accordance with the terms hereunder prior to the
establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent; provided that, as
long as the Morgan Stanley Account maintains Five Million Dollars ($5,000,0000)
or less and is closed within thirty (30) days of the Effective Date, Borrower
shall not be required to deliver to Collateral Agent a Control Agreement with
respect to such account.  The provisions of the previous sentence shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s, or
any of its Subsidiaries’, employees and identified to Collateral Agent by
Borrower as such, (ii) the Hansen Germany Account, provided that the aggregate
value of assets in such account does not exceed Two Hundred Fifty Thousand
Dollars ($250,000) at any time or (iii) the ECL7 Account, provided that the
aggregate value of assets in such account does not exceed One Hundred Thousand
Dollars ($100,000) at any time.”
 
2.4 Exhibit C to the Loan Agreement hereby is replaced with Exhibit C attached
hereto.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document.
 
3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:
 
4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3 The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
 
 

--------------------------------------------------------------------------------

 
 
4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent of this Amendment by each party
hereto and (b) Borrower’s payment of all Lenders’ expenses incurred through the
date of this Amendment.
 
[Balance of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
COLLATERAL AGENT                                                      BORROWER
 
OXFORD FINANCE LLC                                                     HANSEN
MEDICAL, INC.
 
By:       /s/ Mark
Davis                                                             By:       /s/
Bruce
Barclay                                                                    
Name:  Mark
Davis                                                                 Name:
Bruce Barclay                                                                 
Title:    Vice President,
Finance                                                Title: Chief Executive
Officer                                                                     
 
LENDER
 
SILICON VALLEY BANK
 
By:       /s/ David M. Sabow                  
                                                              
Name:  David M. Sabow                        
Title:    Managing Director                   
                                          
 
LENDER
 
OXFORD FINANCE FUNDING TRUST 2012-01
 
By: Oxford Finance LLC, as servicer
 
By:       /s/ Mark
Davis                                                                                          
Name:  Mark Davis                               
                                                                           
Title:    Vice President, Finance                     
                                                      
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Compliance Certificate
 
TO:            OXFORD FINANCE LLC, as Collateral Agent and Lender
SILICON VALLEY BANK, as Lender
 
FROM:      HANSEN MEDICAL, INC.
 
The undersigned authorized officer (“Officer”) of HANSEN MEDICAL, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders (the “Agreement”),
 
(i) Borrower is in complete compliance for the period ending with all required
covenants except as noted below;
 
(ii) There are no Events of Default, except as noted below;
 
(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.
 
(iv) Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;
 
(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.
 
Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year-end audit adjustments as to the interim financial
statements.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 

 
Reporting Covenant
 
Requirement
 
 
Complies
 
1)
Financial statements
Monthly within 30 days
 
Yes
No
N/A
 
2)
Annual (CPA Audited) statements
Within 180 days after Fiscal Year End
 
Yes
No
 
N/A
3)
Annual Financial Projections/Budget
(prepared on a monthly basis)
(consolidated and consolidating)
Annually (w/n 10 days of FYE) and when revised
 
Yes
No
N/A

 
 
 

--------------------------------------------------------------------------------

 
 
4)
A/R & A/P agings
If applicable
Yes
No
N/A
 
5)
8-K, 10-K and 10-Q Filings
If applicable
 
Yes
No
N/A
 
6)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
 
7)
A/R report, with comparison to prior
month; cash on hand, by Foreign
Subsidiary
 
Monthly within 30 days
 
Yes
No
N/A
 
8)
IP Report
when required
 
Yes
No
N/A
 
9)
Total amount of Borrower’s cash and
cash equivalents at the last day of the
measurement period
 
 
$_____
     
10)
D&O Coverage Condition
Promptly upon existence
 
       
11)
Excess D&O Claims Amount, if any
(explain on attachment)
Monthly within 30 days (during existence of D&O Coverage Condition)
 
$_____
     
12)
Month-End Account Statements for all
deposit and securities accounts
 
Monthly within 30 days
 
Yes
No
N/A




 
Deposit and Securities
Accounts
(Please list all accounts; attach separate sheet if additional space needed)  
 
        Acct Control
 
Bank Account Number New Account? Agmt in place?
1)
    Yes No Yes
No
 
2)
    Yes No Yes
No
 
3)
   
Yes
 
No Yes
No
 
4)
    Yes  No  Yes
No
 
5)
    Yes No  Yes No
 
             
Bank Services:
Amount of cash secured
Bank Services:
$______
                         
Amount of non-cash secured
Bank Services
$______
         

 
 
 

--------------------------------------------------------------------------------

 
 

      Actual      

1)
Minimum Liquidity $15,000,000* $______  Yes             No    

 

             

 

 
Have there been any changes in management since the last Compliance
Certificate?   
    Yes            No    

 
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Agreement?
    Yes            No    

 
Have there been any new or pending claims or causes of action against Borrower
that involve more than $100,000?
    Yes            No    

 

 
Exceptions
         

 

 
Please explain any exceptions with respect to the certification above:  (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)
         

                                                                                              
 
                          LENDERS USE
                          ONLY
 
HANSEN MEDICAL, INC.                         DATE
 
By:                                                                                                         
Received by:                      Verified by:
 
Name:
Title:                                                                                                      
Date:                                    Date:
 
                          Compliance
Status                                Yes           No
 
* Plus, within 10 days of a D&O Coverage Condition, if any, and at all times
during the existence of such D&O Coverage Condition, the Excess D&O Claims
Amount.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------